Citation Nr: 1423203	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  14-15 471	)	DATE
	)
	)

THE ISSUE

Whether a March 1974 decision of the Board of Veterans' Appeals denying a separate, compensable evaluation for tinnitus aurium associated with high frequency deafness of the left ear should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than September 5, 1999, for the grant of a separate, compensable evaluation for tinnitus is the subject of a separate Board decision also being issued at this time.)


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The moving party served on active duty from July 1956 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 motion for revision or reversal of a March 1974 Board decision on the basis of CUE. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, et seq. (2013).
In a May 2014 letter, the Board acknowledged receipt of the moving party's CUE motion and provided him with citations to the relevant laws and regulations governing CUE motions.
 
A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present matter.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. §§ 20.900(c) and 20.1405(a)(2) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final March 1974 decision, the Board denied a claim of entitlement to an increased (compensable) evaluation for high frequency deafness of the left ear with associated tinnitus aurium.  In pertinent part, the Board determined that a separate, compensable evaluation for tinnitus was not warranted.

2.  The March 1974 Board decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicators.


CONCLUSION OF LAW

The March 1974 Board decision does not contain clear and unmistakable error as to the denial of a separate, compensable evaluation for tinnitus aurium.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable to CUE motions.  Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c), (d) (2013).


Law and Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The moving party contends that there is CUE in the March 1974 Board decision denying an increased (compensable) evaluation for high frequency deafness of the left ear with associated tinnitus aurium.  In particular, he has asserted that the Board erred in its determination regarding the nature of tinnitus, which caused him to be denied a compensable evaluation at that time.  See October 2010 CUE motion.  Similarly, during the course of his claims, he has indicated that his tinnitus was "misdiagnosed" during service because it is evidence of brain trauma in and of itself.  See, e.g., September 2008 earlier effective date claim; see also, e.g., September 2000 increased evaluation claim (stating that he "now ha[s] medical evidence that tinnitus is a condition of the central auditory brain").

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity, and the motion is consistent with the procedural requirements of 38 C.F.R. § 20.1404.  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000).  The Board also notes that the moving party has not alleged CUE in the prior Board decision with respect to the determination of the evaluation for the high frequency deafness of the left ear itself, and as such, this aspect of the decision is not considered herein.

In the March 1974 decision, the Board observed that there were no findings of brain trauma or disease made at the time of the February 1973 VA compensation examination or in his service records.  Because the moving party's tinnitus was not shown to be symptomatic of brain trauma or disease, the Board determined that there was no basis to assign a compensable evaluation for tinnitus under the rating schedule and therefore denied the appeal.

VA law applicable at the time of the March 1974 Board decision assigned a noncompensable evaluation for tinnitus not attributable to brain trauma or disease under Diagnostic Code 6260.  Diagnostic Code 6260 referenced Diagnostic Codes 8045 and 8046, which allowed for a 10 percent evaluation for purely subjective complaints of tinnitus recognized as symptomatic of brain trauma or properly diagnosed cerebral arterio-sclerosis, respectively.  Evaluations in excess of 10 percent under these provisions were not assignable in the absence of an associated diagnosis of chronic brain syndrome.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds no CUE in the March 1974 decision.  The Board applied the law in effect in March 1974 to determine that a separate, compensable evaluation for tinnitus was not warranted, and its decision was consistent with the evidence of record.

The moving party does not argue that the record available to the Board in March 1974 was incomplete or incorrect.  He also does not allege that the Board failed to consider the correct VA laws and regulations in effect at the time.  Rather, he believes that the diagnosis of tinnitus itself was evidence of brain trauma, which would have warranted a compensable evaluation.  

The evidence in the claims at the time of the March 1974 decision does not document brain trauma or disease.  To the extent the moving party alleges that the evidence of record at the time supported a finding of brain trauma, such an argument amounts to a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  38 C.F.R. § 20.1403(d). Importantly, "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provision to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Moreover, at the time of the March 1974 decision, the Board was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the Board participated in and was a signatory in the decision.  Thus, the Board appropriately relied on its own medical judgment in deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (Board's position substantially justified in pre-Colvin decision relying on its own medical judgment).  Historically, VA was not required to rely upon independent medical evidence to support its medical conclusions; both the Board and the RO's common practice at that time was to use their own medical judgment by way of a medical member of the panel.  See, e.g., Austin v. Brown, 6 Vet. App. 547, 549 (1994).  As the Board decision was ascribed to by the medical member of the panel, it cannot be said that the pertinent evidence of record supports the moving party's position.

The Board further finds that the moving party's argument that the nature of tinnitus itself is indicative of brain trauma to be analogous to an assertion of misdiagnosis or medical error.  In fact, the moving party has asserted that he was misdiagnosed during service.  However, a medical error or change in diagnosis does not constitute CUE.  See 38 C.F.R. § 20.1403(d); Russell, 3 Vet. App. at 314 ("[A] new medical diagnosis that 'corrects' an earlier diagnosis ruled on by previous adjudicators is the kind of 'error' that could not be considered an error in the original adjudication."); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (doctor's medical error was not administrative error during adjudication process; adjudication was correct given the state of the evidence at that time); Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) (BVA decision that there was no CUE in original adjudication was not arbitrary, capricious, or an abuse of discretion, where new evidence many years later resulted in a diagnosis of disease unavailable at time of 1954 rating decision given state of medicine at that time).  

Moreover, the Board recognizes the submissions from the moving party's private doctors and the internet and printed materials that he submitted during the course of his compensation claims.  However, these submissions were generated many years after the Board decision at issue, and therefore, they cannot support a finding of CUE.  In other words, they were not in existence or of record at the time of the prior Board decision.

For the foregoing reasons, the Board finds there was no CUE in the March 1974 Board decision with regard to the Board's denial of a separate, compensable evaluation for tinnitus aurium.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a).


ORDER

The motion for revision or reversal of a March 1974 Board decision denying a separate, compensable evaluation for tinnitus aurium associated with high frequency deafness of the left ear on the basis of CUE is denied.



                       ____________________________________________
	J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



